DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/10/22, with respect to claims 1-13 and 25-27 have been fully considered and are persuasive.  The double patenting rejection of claims 1-13 and 25-27 has been withdrawn. 

Information Disclosure Statement
IDS dated 05/17/22 has been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2013/0134834 to Yoshikawa et al.; U. S. Publication No. 2016/0036412 to Suzuki; and U. S. Patent No. 8,133,180 to Slayton et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “wherein said no more than 10% electrically conductive material in volume is disposed within at least 90% of said resilient electrically insulating material in volume forming said substrate;  wherein said resilient, electrically insulating material is configured to reduce interfering with vibration of said piezo element; an electrically conductive layer, wherein said substrate layer is mounted on said electrically conductive layer, and wherein said electrically conductive material in said substrate layer conducts electrical current from said electrically conductive layer to said bottom electrode such that electrical current sufficient for powering said piezo element is supplied to said bottom electrode via said electrically conductive material in said substrate and to said top electrode via said electrically conductive element”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793